DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because “is” (line 2) should be “are.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-18, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman (U.S. 2012/0255475) in view of Glendenning (U.S. 2015/0096481).
Regarding claim 1, Mariman discloses (Fig. 1-7) a row unit (12), comprising: an upright frame portion (frame portion to which the rear ends of linkage 18 are attached and extending to the portion to which the arm supporting disks 22, 23 is attached) comprising front- and rear-facing sides, the front-
Glendenning discloses (Fig. 3-6) a row unit (24), comprising: an upright frame portion (front portion of 40) comprising front- and rear-facing sides; a fore-and-aft extending frame (rear portion of 40) coupled on one end to the rear-facing side; a first arm (156) pivotably coupled to the fore-and-aft extending frame; a first closing wheel (176) operably coupled to the first arm; a first down force component (132, 140) coupled between the upright frame and the first arm; a second arm (158) pivotably coupled to the fore-and-aft extending frame; a second closing wheel (178) operably coupled to the second arm; and a second down force component coupled between the upright frame and the second arm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the row unit of Mariman with first and second arms and downforce components as taught by Glendenning.  Doing so would allow both closing wheels to react independently to uneven surfaces for example caused by non-uniform soil distribution, and to prevent the closing wheels from applying uneven pressures, as is well-known in the art (Glendenning [0003], lines 8-13; see also references cited below).  In such a combination, it would have been obvious to keep the down force actuators of Mariman rather than replacing them with the down force components of Glendenning, which are springs, since the down force actuators of Mariman are designed to overcome 
Regarding claim 2, Mariman further discloses (Fig. 1-7) that the upright frame is orthogonal to the fore-and-aft extending frame.
Regarding claim 3, Mariman further discloses (Fig. 1-7) a parallel linkage (18), wherein the upright frame is coupled to the parallel linkage.
Regarding claim 4, Mariman further discloses (Fig. 1-7) at least one gauge wheel arm (49) coupled between the fore- and-aft extending frame and the at least one gauge wheel.
Regarding claim 5, Mariman further discloses (Fig. 1-7) that the fore-and-aft extending frame further comprises a gauge wheel adjustment linkage (adjustment link 48).
Regarding claim 6, Mariman discloses (Fig. 1-7) that the arm (52) extends rearwardly from the fore-and-aft extending frame (16) according to an obtuse angle formed between the fore- and-aft extending frame and the arm.  Glendenning similarly discloses (Fig. 3-6) that the first and second arms (156, 158) each extend rearwardly from the fore-and-aft extending frame (rear portion of 40) according to obtuse angles formed between the fore- and-aft extending frame and the first and second arms.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way
Regarding claim 7, Glendenning further discloses (Fig. 3-6) that the first and second down force actuators are oriented in parallel to a longitudinal axis of the fore-and-aft extending frame.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above to have a conventional structure such as disclosed by Glendenning, especially given that the row unit of Glendenning is configured specifically for the independent closing wheels/arms/down force components of the combination, whereas the structure of Glendenning is not.
Regarding claim 8, Mariman further discloses (Fig. 1-7) in the combination that the first and second down force actuators comprise pneumatic actuators ([0021]).
Regarding claim 9, Mariman further discloses (Fig. 1-7) in the combination that the first and second down force actuators may comprise hydraulic actuators ([0021]).
Regarding claim 11, Mariman further discloses (Fig. 1-7) in the combination that the first and second down force actuators may comprise electric actuators ([0021]).
Regarding claim 12, Mariman further discloses (Fig. 1-7) in the combination a first actuable valve (88) coupled to the first down force actuator and an additional actuable valve coupled to a row unit down force actuator (44; [0019], lines 11-16).  Mariman provides that multiple valves may be used for independent control of multiple actuators ([0019], lines 18-23).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a second actuable valve coupled to the second down force actuator, as would naturally follow from the logic of the combination as described above.
Regarding claim 13, Glendenning further discloses (Fig. 3-6) that the first and second closing wheels may be staggered fore and aft (Fig. 6).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 14, Mariman discloses (Fig. 1-7) a closing wheel control system, comprising: a row unit (12), comprising: an upright frame portion (frame portion to which the rear ends of linkage 18 are attached and extending to the portion to which the arm supporting disks 22, 23 is attached) comprising front- and rear-facing sides, the front-facing side configured to be coupled to a tool bar (14); a fore-and-aft extending frame (16) coupled on one end to the rear-facing side, the fore-and-aft extending frame operably coupled to at least one disc opener (20) and at least one gauge wheel (24); an arm (52) pivotably coupled to the fore-and-aft extending frame; a first closing wheel (42) operably coupled to the arm; a second closing wheel (pair of closing wheels 42) operably coupled to the arm; a down force actuator (60, 61) coupled between the fore-and-aft extending frame and the arm (and therefore between the upright frame and the arm), and a controller (76) configured to control actuation of the down force actuator to maintain a selected down force between a ground surface and each of the first and second closing wheels.  Mariman does not disclose second arms and actuators or independent control thereof.
Glendenning discloses (Fig. 3-6) closing wheel system, comprising: a row unit (24), comprising: an upright frame portion (front portion of 40) comprising front- and rear-facing sides; a fore-and-aft extending frame (rear portion of 40) coupled on one end to the rear-facing side; a first arm (156) pivotably coupled to the fore-and-aft extending frame; a first closing wheel (176) operably coupled to the first arm; a first down force component (132, 140) coupled between the upright frame and the first arm; a second arm (158) pivotably coupled to the fore-and-aft extending frame; a second closing wheel (178) operably coupled to the second arm; and a second down force component coupled between the upright frame and the second arm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the row unit of Mariman with first and second arms and downforce components as taught by Glendenning.  Doing so would allow both closing wheels to react independently to uneven surfaces for example caused by non-uniform soil distribution, and to prevent the closing wheels from applying uneven pressures, as is well-known in the art (Glendenning [0003], lines 8-13; see also references cited below).  In such a combination, it would have been obvious to keep the down force actuators of Mariman rather than replacing them with the down force components of Glendenning, which are springs, since the down force actuators of Mariman are designed to overcome the disadvantages of springs ([0002], lines 8-14).  It would naturally follow from the teachings of Glendenning, however, to independently control actuation of the first and second down force actuators.
Regarding claim 15, Mariman further discloses (Fig. 1-7) in the combination one or more sensors (load sensor 78), wherein the controller is configured to control the actuation of the first and second down force actuators based on input from the one or more sensors (Fig. 5-7; [0016], lines 2-3).
Regarding claim 16, Mariman further discloses (Fig. 1-7) that at least one of the one or more sensors comprises a load cell or a pressure sensor ([0015], lines 8-10).
Regarding claim 17, Mariman further discloses (Fig. 1-7) in the combination that the first and second down force actuators comprise linear or rotary actuators (cylinder 60 being a linear actuator).
Regarding claim 18, Mariman further discloses (Fig. 1-7) in the combination a first actuable valve (88) coupled to the first down force actuator and an additional actuable valve coupled to a row unit down force actuator (44; [0019], lines 11-16), wherein the first and second down force actuators comprise pneumatic or hydraulic actuators ([0021]), and wherein the controller is configured to control actuation of the first down force actuators and the row unit down force actuator via the first and additional actuable valves.  Mariman provides that multiple valves may be used for independent control of multiple actuators ([0019], lines 18-23).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a second actuable valve coupled to the second down force actuator and to control actuation of the second down force actuator via the second actuable valve, as would naturally follow from the logic of the combination as described above.
Regarding claim 21, Mariman further discloses (Fig. 1-7) a user interface (input device 80, monitor 92; [0003], lines 12-14) in communication with the controller.
Regarding claim 23, Mariman further discloses (Fig. 1-7) in the combination that the controller is configured to control the actuation of the first and second down force actuators via feedback control (closed loop control; [0003], line 8; [0018], lines 12-15).
Regarding claim 24, Mariman further discloses (Fig. 1-7) in the combination that the controller is configured to control the actuation of the first and second down force actuators based at least in part on manual input from an operator user input (input device 80; [0003], lines 8-10).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman in view of Glendenning, and further in view of Stoller (U.S. 10,820,476).
Mariman in view of Glendenning teaches the elements of claim 14 as described above, but does not teach actuator control based on a prescription map.
Stoller discloses a system of controlling agricultural tools wherein a controller is configured to control the down force (and therefore the operation depth) of a planter’s closing wheel based at least in part on a prescribed soil criteria map (the criteria used to determine proper planting depth; Col. 7, lines 30-48).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller of the combination above to control the actuation of the first and second down force actuators based at least in part on a prescribed depth map in order to make proper on-the-go adjustments to the closing wheel operation to promote plant emergence.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new grounds of rejection do not rely on the replacement of the springs of Glendenning with the actuators of Mariman, and the above combinations teach the elements of the claims as described.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson (U.S. 2014/0190382): independent closing discs, citing uneven ground surfaces due to rocks, plant matter, non-uniform soil distribution, or other ground discontinuities ([0003]);
Vandersnick (U.S. 2009/0025619): independent closing discs;
Whalen (U.S. 4,404,918): independent closing discs, citing sloped ground conditions (Col. 5, lines 27-35);
Elbert (U.S. 3,227,226): independent closing arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671